ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s declaration, claim amendments, and remarks filed on 3/8/2022 have been received. In the response filed on 3/8/2022, claims 1, 3, and 8 were amended.  
Claims 1-3 and 7-9 are allowed. Claims 4-6 are canceled. 

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 3/8/2022 is sufficient to overcome the 35 USC 103 rejections of claims 1-3 and 7-9 as being unpatentable over Mehansho et al., US 2004/0058034 A1; in view of Tanner-Baumgartner et al., US 2008/0214496 A1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, and 8 are independent claims. The claims recite an iron nutritional supplement of an oral dose of an iron supplement, wherein the oral dose is in a volume of 5 ml or 1.0 ml, the supplement comprises an aqueous or liquid formulation, wherein the monk fruit extract is sufficient to mask a bitter taste of iron, and the polysaccharide iron complex is present at a concentration between about 3.0% to 5.1% by weight of the supplement. The prior art does not disclose, teach, or suggest the claimed oral dose of an iron supplement (3/8/2022 remarks, p. 7-12). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619